Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Marrus, J.), dated July 11, 2012, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered April 7, 2009, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
Contrary to the defendant’s contention on his motion pursuant to CPL 440.10 to vacate his prior judgment of conviction, he was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668 [1984]; People v Caban, 5 NY3d 143 [2005]). Although his counsel failed to object to the trial court’s improper participation in the reading back of testimony requested by the jury (see People v Feurtado, 112 AD3d 962, 962 [2013]; People v Facey, 104 AD3d 788, 789 [2013]; People v Brockett, 74 AD3d 1218, 1221 [2010]), the court’s error was harmless under the circumstances of this case, and counsel’s failure to object did not deprive the defendant of a fair trial (see People v Caban, 5 NY3d at 155-156; People v Pedraza, 56 AD3d 390, 392 [2008]). Upon consideration of the entire record, trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]), and the defendant’s motion pursuant to CPL 440.10 was properly denied without a hearing.
Mastro, J.E, Rivera, Balkin and Miller, JJ., concur.